STONE, J.
We think there is no error in this record, available to the appellant. The fact that Scruggs received from Dillard’s agent $200 for board of the slaves, and receipted for the same, would probably, if unexplained, have furnished a circumstance which the jury would regard in determining whether or not such payment was in full. Qualified as the ruling of the court in this case was, the declaration of the plaintiff, made at the time he received the money, was very proper, to repel the inference that he regarded the payment as in full of all demands. Scruggs v. Bibb, 33 Ala. 481.
[2.] The1 charge asked and refused, misapprehends the nature of Mr. Scruggs’ connection with the sale of the slaves in this case. The half-commissions which he *673charged, if a term of the contract, as found by the jury, would not, fer se, constitute him a copartner with Mr. Dillard. It was, at most, a rate or scale for determining the compensation due to Mr. Scruggs, for the use and privilege of his sales-house. — Smith v. Garth, 32 Ala. 368.
[3.] There is no proof in this record that Mr. Scruggs, in this transaction, acted as a negro-trader, broker, or agent for the sale of slaves. — Books v. Pollard, at the present term.
Judgment affirmed.